RECORD IMPOUNDED

                                NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-1211-19

P.T.,

          Plaintiff-Respondent,

v.

A.T.,

     Defendant-Appellant.
_______________________

                   Submitted April 27, 2021 – Decided May 5, 2021

                   Before Judges Fisher, Gilson, and Gummer.

                   On appeal from the Superior Court of New Jersey,
                   Chancery Division, Family Part, Cumberland County,
                   Docket No. FM-06-0217-09.

                   A.T., appellant pro se.

                   Bertram Law Office, LLC, attorneys for respondent
                   (Rebecca J. Bertram, on the brief).

PER CURIAM
      In this post-judgment divorce matter, defendant A.T.,1 who according to

the undisputed record has not been allowed to see his child in over four years,

appeals the latest order in a series of orders imposing a "temporary suspension"

of his parenting time.     Because the court's continuous suspension of his

parenting time is unsupported by any finding of defendant's unfitness or harm

to the child and because the court misapplied the law, we reverse and remand

for further proceedings.

      The parties were divorced in 2009. They have one daughter, who was

born in December 2006. Plaintiff, who is the child's mother, is the parent of

primary residential custody. Since their divorce, the parties have filed numerous

motions concerning parenting issues, most centering on defendant's parenting

time. The trial court has issued over twenty orders addressing the parties' post-

divorce disputes. In this appeal, we address the latest in that series of orders.

      In February 2017, plaintiff filed an application to suspend defendant's

parenting time, alleging their daughter had reported seeing defendant watch

pornography on his cell phone. Plaintiff did not allege defendant had exposed

their daughter directly to the pornography by showing it to her or had engaged



1
  We use initials to avoid any unnecessary invasion of the parties' privacy and
because of the child-related issues.
                                                                             A-1211-19
                                        2
in any other improper conduct with her. On February 21, 2017, the court entered

an order to show cause to address plaintiff's allegation and temporarily

suspended defendant's parenting time, based solely on the allegation in

plaintiff's verified complaint, pending the return date. Thus begins this four-

year odyssey.

      On March 17, 2017, the court conducted a hearing on plaintiff's

application to suspend defendant's parenting time. The court heard testimony

from an employee of the New Jersey Division of Child Protection and

Permanency, who was involved in the case because the Division had opened an

investigation based on a referral it had received.     The Division employee

testified the Division had not yet interviewed defendant and confirmed the child

had made statements to investigators consistent with the allegation in the

complaint. Defendant denied the allegation and expressed concerns "there is no

terms to define where and how [his parenting time] will be restored." The court

advised defendant "absolutely there would have to be some groundwork laid as

to how that parenting time could be reinstated" if the court continued the

suspension of defendant's parenting time.

      Noting the record reflected consistent but uncorroborated statements by

the child about seeing defendant watch pornography, the court did not make a


                                                                          A-1211-19
                                       3
finding defendant had watched pornography while the child was present.

Nevertheless, the court continued the "temporary suspension" of defendant's

parenting time, reasoning:

            So I am in a rather unenviable position as a judge where
            I have uncorroborated statements by a child that are
            only corroborated by their consistency, an argument by
            dad that the child is influenced by adults and an
            argument by mom that dad should have a psychological
            evaluation and or perhaps some psychological
            treatment in regard to this situation before dad is again
            allowed to see the child. Who, unquestionably by the
            reports as I remember, loved seeing her father when she
            did have an opportunity to do so, had clearly a very
            positive relationship with her father based on the
            reports of the supervised visitation. . . .

            I can either simply allow dad to continue to visit as he
            has been visiting as though nothing has happened . . . .
            Or I could err to the side of protecting the child,
            continue the visits as temporarily suspended and order
            that the father engage in a new psychological
            evaluation which takes into consideration [the court-
            appointed expert's] psychological evaluation and the
            statements of the child . . . making allegations allegedly
            in regard to this situation. And make sure that I have a
            psychological that says that taking into consideration
            all of these things, including this allegation, in regard
            to possibly viewing inappropriate material in the
            presence of the child and what that might tell a
            psychologist what that could lead to. It seems to me the
            right thing to do here is to order that I err to the side of
            protecting the child . . . .




                                                                           A-1211-19
                                         4
The court ordered defendant to undergo a psychological evaluation and stated it

would conduct an additional hearing and "revisit" the suspension of defendant's

parenting time after it received the psychological report.

        After concluding the hearing and after the litigants left the courtroom, the

judge in what he described as a "highly abnormal" procedure, went back on the

record "in case . . . the Appellate Division[] is ever looking at this." He stated

he "didn't want to say this in the presence of [defendant] because I would be

inviting issues for myself in the future," specifically, "if I said it in [defendant's]

presence he would never not argue strongly again, because he's very smart that

way."     The court described defendant as usually being "ferocious" in his

arguments, but that day was "a lamb" and because defendant "meekly accept[ed]

what I did makes me believe that there might be some truth to the accusations."

He referred to his statement as an "observation." It certainly was not a finding

rendered on substantial credible evidence in the record reached after giving

defendant an opportunity to rebut any evidence against him.

        On the same day, the court entered an order continuing the suspension of

defendant's parenting time "until such time as [defendant] can complete a

satisfactory psychological evaluation that addresses the concerns raised on the

record" and requiring defendant to "undergo a psychological evaluation to


                                                                                A-1211-19
                                          5
address the concerns that predicated the instant Order to Show Cause, and to

follow through on any treatment recommendations that result from that

evaluation." The court directed the parties to cooperate with the psychologist

and authorized the psychologist to meet with plaintiff and the child if the

psychologist deemed those meetings necessary.           The court also granted

defendant daily telephone communications with the child if the child did not

"veto" those communications.

      We dismissed defendant's appeal of that order because it was not a final

order given the further proceedings the court anticipated having after defendant

completed the psychological evaluation. See P.T. v. A.T., No. A-3932-16 (App.

Div. May 16, 2018) (slip op. at 11).

      In a letter dated September 18, 2017, the court advised defendant and

plaintiff's counsel it was issuing a protective order limiting the dissemination of

a September 3, 2017 psychological evaluation 2 of defendant to counsel only.

The court stated the recommendations contained in the evaluation "must be




2
  The record does not contain a copy of the evaluation. The court permitted
defendant, who is self-represented, to make arrangements to view the report at
the courthouse.


                                                                             A-1211-19
                                        6
satisfied in order for the court to consider allowing [defendant] to have further

contact with the child." The court set forth those recommendations in the letter:

            1. [Defendant] should contact his prescribing physician
                pertaining to his current symptoms of forgetfulness,
                impaired concentration, and disrupted sleeping
                patterns. He should inform his physician of his
                beliefs pertaining to [plaintiff] and [another person]
                purportedly conspiring against him. His physician
                should forward any changes in his medication to the
                court.

            2. [Defendant][3] should be afforded the opportunity to
                recomplete formal testing if he is inclined to do so.

            3. [Defendant] should become involved in individual
               psychotherapy in order to address the way he forges
               ultimately deleterious male-female relationships.
               Reports of his participation in individual
               psychotherapy should be forwarded to the court.

            4. When [defendant] has demonstrated participation in
               recommendations one and three, supported by
               appropriate documentation, then supervised
               visitation between him and his daughter . . . at the
               Courthouse could be supported.

      On December 5, 2017, defendant filed a motion, attempting to prove he

had complied with the recommendations and seeking parenting time. In support

of his motion, defendant certified he had met with his physician, had relayed to



3
   The court began this paragraph by referencing "Ms." T. We believe that
reference was an error given the context and use of "he" later in the sentence.
                                                                           A-1211-19
                                        7
him the information the court required him to relay, and had participated in

biweekly psychotherapy, attaching documentation regarding two appointments.

        On January 25, 2018, the court denied defendant's motion. The court

found although defendant had stated "he has done the required evaluations,

physician visit, and individual psychotherapy," he failed to provide the court

with "a report . . . outlining the therapy, prognosis, plan, or an opinion that

[d]efendant is not a danger to visit with his daughter." The court held "[w]ithout

a report, [defendant] is far from reaching the level of a substantial change in

circumstances necessary to consider a modification of the parenting time."

        In our May 16, 2018 opinion, we noted we had been informed during the

April 10, 2018 oral argument the psychological report had been completed. Ibid.

We directed the court to hold a follow-up hearing concerning the "temporary

suspension" of defendant's parenting time within thirty days of the opinion.

Ibid. Following that directive, the court conducted a hearing 4 on June 7, 2018,

and issued an order adopting the September 2017 evaluation and repeating the

previous recommendations defendant had to meet for the court to consider

permitting supervised visitation. The court further required defendant to follow



4
    The record does not contain a copy of the transcript of this hearing.


                                                                            A-1211-19
                                         8
those recommendations before it would accept for filing any further motions

from him,5 denied defendant's request for supervised visits at the courthouse,

and barred defendant from contacting the child's school or attending school

events.

      On October 30, 2018, the court received a letter from defendant asking

the court to schedule the second psychological evaluation provided for in the

September 2017 evaluation. Two days later, the judge's law clerk sent a letter

advising the court was denying the request because the evaluating doctor had

indicated "there is no need for a re-evaluation until the above recommendations

have been complete" and defendant had not provided documentation

establishing he had completed them.

      On December 7, 2018, the court received a letter from defendant disputing

the court's findings and again requesting the second evaluation be scheduled. In

a January 16, 2019 letter, the judge's law clerk responded, stating defendant had



5
  Defendant did not appeal this order. Given our remand, we remind the parties
and the court that in E.S. v. H.A., 451 N.J. Super. 374, 390 (App. Div. 2017),
we held a similar precondition violated the defendant's "right to invoke the
equitable powers of the Family Part to modify its order denying him any
parenting time." See also Parish v. Parish, 412 N.J. Super. 39, 44 (App. Div.
2010) (reversing order conditioning filing of future motions, including
parenting-time motions, on requirement that parties participate in settlement
conferences).
                                                                           A-1211-19
                                       9
failed to supply documentation regarding the appointment with his physician, a

report from the organization or doctor which whom he had had psychotherapy,

or an opinion finding "[defendant] is not a danger to visit with his daughter."

The law clerk stated defendant was "far from reaching the level of a substantial

change in circumstances necessary to consider a modification of the parenting

time."

         On June 25, 2019, defendant filed a motion to demonstrate compliance

with the court's orders and requesting parenting time. He included in the motion

his physician's notes from a December 2017 appointment, documentation

regarding his participation in psychotherapy, and psychological evaluations

performed in October 2018 and June 2019. In the 2019 report, the evaluator

concluded, "[g]iven these results, [defendant] does not appear to be at immediate

or future risk to harm his daughter." Defendant understandably believed he had

complied with the required recommendations.

         Plaintiff opposed the motion, complaining she had not seen the reports

and defendant had not provided proof he had spoken about the alleged

pornography-viewing incident with any doctor or evidence "he has received help

for this issue." She advised the court their daughter, then twelve years old,

"rarely communicates with her father on the phone. She gets frustrated by the


                                                                           A-1211-19
                                       10
superficial conversations she has with her dad. She does not feel that he is

making a connection with her or listening to what she is saying." She noted,

however, the child "does miss her father and would like to see him."

      The court conducted a non-evidentiary hearing on July 26, 2019. During

the hearing, the court stated

            I looked at my law clerk yesterday and I said to him,
            "Did I really enter an order that said that [defendant]
            should get a report or should try to" -- I guess I said he
            should follow the recommendations of [the September
            2017 evaluation] and I guess I didn’t get specific
            enough to say that anybody giving an evaluation of
            [defendant] should make sure that that person talks with
            [plaintiff] to address her concerns and sees the history
            of this case.

The court acknowledged defendant had submitted a report from a psychologist,

opining defendant was not a danger to the child, but stated:

            I do not believe the person that rendered that report had
            any full knowledge of the totality of the circumstances
            of this case to such a point that I am satisfied to modify
            the order in some way and to allow you contact with a
            12-year-old female child. I’m not comfortable with it,
            do not believe it to be in the child’s best interest.

The court faulted the report for not referencing "all of the other incidents and

concerns that existed in regard to this case, including the incident that caused

your visitation to be suspended before." The court stated it would provide the

information submitted by defendant to the doctor who prepared the September

                                                                          A-1211-19
                                       11
2017 evaluation for further recommendations from him.6 Because the court was

not "comfortable" with unsupervised visits, defendant asked the court for

supervised visits with his daughter. The court denied that request.

            I’m not going to take advantage of the court system
            again as of this time to provide for six short visits that
            would only – that would only introduce you to your
            daughter’s life for a very short amount of time. It might
            harm her when there were none after that. [7]

      The court denied defendant's motion in a written order.

            The [c]ourt finds no change of circumstances that
            justifies modification of the prior order. . . . The [c]ourt
            does not believe that the individual who rendered the
            report stating that [d]efendant is no longer a danger to
            the children had full knowledge of the totality of the
            circumstances of this case to a point that this [c]ourt can
            modify the previous [O]rder.

Someone reading that order would think the court previously found defendant

posed a danger to his child. But we know the court made no such finding.




6
    The record is devoid of any information regarding whether further
recommendations were made.
7
    We have cautioned courts about pre-judging future applications. See, e.g.,
E.S., 451 N.J. Super. at 390 ("It may well be that any future application may
fail, absent defendant's efforts to address the very issues [the court-appointed
expert] saw as vital to the gradual reinstitution of parenting time. However, the
court should not reach that conclusion in advance of such a request.").
                                                                           A-1211-19
                                       12
      On August 13, 2019, defendant moved for reconsideration of the July 26,

2019 order. Defendant included in the motion a letter from the psychologist

who had prepared the June 2019 report stating he was aware of plaintiff's

allegation that defendant had watched pornography during his last visit with his

daughter and found it "did not seem credible."

      In an order dated September 13, 2019, and stamped filed on October 21,

2019, the court denied the motion, describing it as being "entirely without

merit."   The court found "no change of circumstances . . .          justif[ying]

reconsideration," repeating its belief defendant's evaluators did not have

sufficient information. The court held defendant "failed to provide confirmation

that he has complied with the recommendations" but "[i]nstead . . . sought two

separate evaluations with conflicting results." This appeal followed.

      In this appeal of the October 21, 2019 order, defendant asserts the court

"is changing the reasoning behind the rejection of [d]efendant's petition to

establish parenting time." Defendant complains, "[w]ithout a clear and specific

description of the requirements to accomplish in order [to] establish parenting

time, [defendant] will never be able to comply and will never be able to see the

child." Defendant argues the court's decision was palpably incorrect because he

provided proof of his compliance with the court's prior orders. Defendant asserts


                                                                           A-1211-19
                                      13
he has not seen his daughter since the order to show cause was issued on

February 21, 2017, over four years ago; plaintiff does not dispute that assertion.

      Our review of a family judge's factual findings is normally limited. N.J.

Div. of Child Prot. & Permanency v. J.B., 459 N.J. Super. 442, 450 (App. Div.

2019).    We defer to a family judge's factual findings when supported by

substantial, credible evidence in the record. N.J. Div. of Youth & Fam. Servs.

v. F.M., 211 N.J. 420, 448 (2012); see also Cesare v. Cesare, 154 N.J. 394, 413

(1998). We intervene only when a trial judge's factual conclusions are "so wid e

of the mark" they are "clearly mistaken." N.J. Div. of Youth & Fam. Servs. v.

G.L., 191 N.J. 596, 605 (2007). When the court makes no factual findings and

holds no evidentiary hearing, there is nothing warranting our deference.

Moreover, we review de novo a judge's legal conclusions. J.B., 459 N.J. Super.

at 451.

      Parents have a fundamental, constitutional right to raise, care for, and

maintain a relationship with their children. N.J. Div. of Youth & Fam. Servs.

v. E.P., 196 N.J. 88, 102 (2008); Wilke v. Culp, 196 N.J. Super. 487, 496 (App.

Div. 1984). "[A]ssur[ing] minor children of frequent and continuing contact

with both parents after the parents have separated or dissolved their marriage"

is a public policy of our State. N.J.S.A. 9:2-4. Consequently, our law "favors


                                                                            A-1211-19
                                       14
visitation and protects against the thwarting of effective visitation rights."

Wilke, 196 N.J. Super. at 496.

      The State also has a responsibility "to protect children from serious

physical and psychological harm, even from their parents." E.P., 196 N.J. at

496. See also J.B., 459 N.J. Super. at 451. Thus, "a parent's custody and

visitation rights may be restricted, or even terminated, where the relation of one

parent . . . with the child cause[s] emotional or physical harm to the child, or

where the parent is shown to be unfit." Wilke, 196 N.J. Super. at 496. See also

In re Adoption of J.J.P., 175 N.J. Super. 420, 430 (App. Div. 1980) (finding

"[a]bsent serious wrong-doing or unfitness, the right of visitation is strong and

compelling").

      We reverse the court's order because it is premised not on a finding of

unfitness of the parent or harm to the child – the court never made that finding

– but on evolving requirements and a misapplication of the law. A court has the

authority and even sometimes the obligation to restrict or terminate parental

rights but may exercise that authority only when credible evidence clearly and

convincingly establishes parental unfitness or harm to the child. See, e.g., E.S.,

451 N.J. Super. at 379 (affirming order granting plaintiff sole legal custody and

denying defendant parenting time based on trial court's finding by clear and


                                                                            A-1211-19
                                       15
convincing evidence defendant had sexually abused the parties' child); Wilke,

196 N.J. Super. at 503 (holding father's visitation rights "should not have been

denied unless it clearly and convincingly appeared that this was one of those

exceptional cases where visitation would have caused physical or emotional

harm to the children, or where it was demonstrated that the noncustodial parent

was unfit").

      As best we can tell, the court suspended defendant's parenting time in the

February 2017 order to show cause based on allegations contained in plaintiff's

verified complaint. On the return date, – without taking testimony from either

parent, without interviewing the child, without any report from an expert, and

before the Division investigator had interviewed defendant – the court continued

the suspension, assuring defendant it was temporary, and saying it was "err[ing]

to the side of protecting the child." The problem with that decision is the court

had not determined the child needed protection from defendant.

      Treating that decision as if it were a finding of unfitness, the court applied

a change-of-circumstances standard to defendant's subsequent applications. The

court denied all of defendant's subsequent applications because by failing to

comply with the recommendations, he had not demonstrated a change of

circumstances. The problem with those decisions is the "circumstances" causing


                                                                             A-1211-19
                                       16
the suspension of defendant's parenting time were not fact-based findings of

unfitness or harm to the child but an unproven allegation. See Finamore v.

Aronson, 382 N.J. Super. 514, 522 (App. Div. 2006) (viewing party's request as

one for modification of an order based on current facts and circumstances).

Before the allegation was made, the circumstances, as recognized by the family

court at the March 17, 2017 hearing, were that the child "loved seeing her father"

and "had clearly a very positive relationship with" him. It was plaintiff's burden

to prove the allegation before the circumstances changed. Only a decision as to

whether the allegation was proven and, if proven, whether it renders defendant

an unfit parent such that his right to parenting time should be modified or

supervised will resolve this issue.

      We understand the difficult decisions our family judges face when

balancing a parent's rights and concern for a child. See E.S., 451 N.J. Super. at

383. But four years is not a temporary suspension, and a decision to bar a parent

from seeing his child must be based on an actual finding of harm to the child or

unfitness of the parent supported by substantial credible evidence in the record.

That finding was never made here.

      This matter is remanded for immediate entry of an order (1) granting

defendant weekly supervised parenting time under the Division's supervision


                                                                            A-1211-19
                                       17
effective ten days from the date of this opinion; and (2) scheduling to take place

within thirty days of the date of this opinion an evidentiary hearing regarding

whether defendant is entitled to unsupervised parenting time, considering the

best interests of the child in conformity with our opinion, and, if so, what

conditions, if any, should be imposed by the court. At the hearing, plaintiff must

prove the allegation that defendant viewed pornography while the child was

present and, if so, whether there is a risk of harm posed to the child if parenting

time with defendant is resumed. The parties shall be permitted to present

evidence and call witnesses and the court may consider the testimony of any

qualified psychologist or expert proffered by the parties or appointed by the

court. See Wilke, 196 N.J. Super. at 501 (discussing "the types of proofs from

which it could be clearly and convincingly demonstrated that the reinstatement

of [a party's] visitation rights would cause physical or emotional harm to the

child.").

      We also direct the matter be reassigned to a different family judge so the

hearing can be conducted, and the issue determined based on the evidence

presented at the hearing. Within fifteen days of the conclusion of the hearing,

the newly-assigned judge is to issue a written order and opinion setting forth

findings of facts and conclusions of law consistent with Rule 1:74(a). Copies


                                                                             A-1211-19
                                       18
of the court's opinion and orders are to be sent to and filed with the clerk of the

Appellate Division under this docket number. Each party will have fifteen days

from the date of the family court's new order to file a supplemental brief stating

whether he or she objects to the new order and, if so, the basis of all objections.

The dates we have set are peremptory; the evidentiary hearing must take place

within thirty days of the date of this opinion, the court must issue its order and

opinion within fifteen days of the conclusion of the hearing, and the

supplemental briefs must be filed within fifteen days of the date of the family

court's new order.

      Reversed and remanded for proceedings consistent with this opinion. We

retain jurisdiction.




                                                                             A-1211-19
                                       19